                     Case 1:20-sw-00276-GMH Document 1 Filed 10/30/20 Page 1 of 19
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                          DistrictDistrict
                                                     __________    of Columbia
                                                                           of __________

              In the Matter of the Search of                                 )
FOUR CELLULAR TELEPHONES THAT ARE                                            )
CURRENTLY IN THE POSSESSION OF THE                                           )              Case No. 20-sw-276
                                                                             )
FEDERAL BUREAU OF INVESTIGATION IN                                           )
         WASHINGTON, D.C                                                     )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A incorporated herein.

located in the                                    District of                 Columbia                    , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B incorporated herein.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔evidence of a crime;
               u
               u contraband, fruits of crime, or other items illegally possessed;
                 u property designed for use, intended for use, or used in committing a crime;
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        18 USC § 2119(1)                          Carjacking



          The application is based on these facts:
        See attached affidavit.


           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                      ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                              3HQ5HJLVWHU$SSOLFDQW V signature

                                                                                        Erik Potrafka, Special Agent
                                                                                                 3ULQWHGQDPHDQGWLWOH

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).


Date:            10/30/2020
                                                                                                          Judge’s signature

City and state: Washington, D.C.                                                      MAGISTRATE JUDGE G. MICHAEL HARVEY
                                                                                                        Printed name and title
                           Case 1:20-sw-00276-GMH Document 1 Filed 10/30/20 Page 2 of 19
                                                                                     ✔ Original
                                                                                     u                         u Duplicate Original
AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV



                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                                District
                                                          __________     of Columbia
                                                                     District of __________
                  In the Matter of the Search of
                                                                            )
      FOUR CELLULAR TELEPHONES THAT
                                (    ARE
                                                                            )
      CURRENTLY IN THE POSSESSION OF THE                                    )      Case No. 20-sw-276
      FEDERAL BUREAU OF INVESTIGATION IN                                    )
               WASHINGTON, D.C                                              )
                                                                            )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                                  District of            Columbia
(identify the person or describe the property to be searched and give its location):
  See Attachment A incorporated herein.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  See Attachment B incorporated herein.




        YOU ARE COMMANDED to execute this warrant on or before                    11/13/2020           (not to exceed 14 days)
      u in the daytime 6:00 a.m. to 10:00 p.m. ✔
                                               u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to          MAGISTRATE JUDGE G. MICHAEL HARVEY                 .
                                                                                                  (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                   .


Date and time issued:                10/30/2020
                                                                                                          Judge’s signature

City and state: Washington, D.C.                                                       MAGISTRATE JUDGE G. MICHAEL HARVEY
                                                                                                        Printed name and title
                           Case 1:20-sw-00276-GMH Document 1 Filed 10/30/20 Page 3 of 19
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
 20-sw-276
Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title
           Case 1:20-sw-00276-GMH Document 1 Filed 10/30/20 Page 4 of 19




                                     ATTACHMENT A

                               PROPERTY TO BE SEARCHED

       The TARGET DEVICES listed below, are currently in the possession of the FBI in

Washington, D.C.:

       x      TARGET DEVICE 1: Black in color iPhone (ATTACHMENT A-1);

       x      TARGET DEVICE 2: Black in color Samsung cellular phone with cracked screen

              IMEI# 351767110827671 (ATTACHMENT A-2)

       x      TARGET DEVICE 3: Rose in color iPhone with black case T-Mobil Provider SIM

              card with numbers 8901260175 753389135 (ATTACHMENT A-3) and

       x      TARGET DEVICE 4: Black in color iPhone with clear case AT&T SIM card with

              numebrs 8901410427 2836464870 (ATTACHMENT A-4)




                                              15
         Case 1:20-sw-00276-GMH Document 1 Filed 10/30/20 Page 5 of 19




                                        ATTACHMENT B

   I.      Property to be Seized

        The items to be seized are all evidence, contraband, fruits of crime, or other items, used in

the commission of Carjacking, in violation of Title 18 USC § 2119(1) (Carjacking); (the TARGET

OFFENSES), including, but not limited to: call logs, phone books, photographs, voice mail

messages, text messages, images and video, Global Positioning System data, and any other stored

electronic data that:

   1. reflects communications relating to the use, possession of, access to, transfer, need for, or
      purchase of firearms and vehicles, and specifically, the firearms and carjacked vehicles in
      this case, which would constitute evidence of the TARGET OFFENSES;
   2. contains photographs of firearms and vehicles, and the firearms and carjacked vehicles in
      this case, which would constitute evidence of the TARGET OFFENSES;
   3. reflects the ownership and use of the TARGET DEVICES;
   4. reflects communications between ELLIS and other individuals, discussing the possession
      and use of firearms and illegal narcotics, and trafficking of illegal narcotics, which would
      constitute evidence of the TARGET OFFENSES;
   5. reflects communications between Romeo Francisco Ramirez (Defendant Ramirez),
      Vincent Lee Alston (Defendant Alston), Cristian Santay-Rosales (Defendant Santay-
      Rosales), and Diego Rigoberto Lopez (Defendant Lopez) and other individuals who may
      have assisted or provided support in the possession of firearms and vehicles, which would
      constitute evidence of the TARGET OFFENSES;
   6. documents or contains evidence of the obtaining, secreting, transfer, expenditure, and/or
      the concealment of firearms, carjacked vehicles and the locations used for those purposes,
      which would constitute evidence of the TARGET OFFENSES;
   7. documents or contains evidence of the purchase of firearms, carjacked vehicles and the
      locations of those incidents, which would constitute evidence of the TARGET
      OFFENSES; and
   8. identifies google searches for firearms, and vehicles, which would constitute evidence of
      the TARGET OFFENSES.




                                                 16
          Case 1:20-sw-00276-GMH Document 1 Filed 10/30/20 Page 6 of 19




   II.      Government Procedures for Warrant Execution

         The United States government will conduct a search of the information and determine

which information is within the scope of the information to be seized specified in Section I. That

information that is within the scope of Section I may be copied and retained by the United States.

         Law enforcement personnel will then seal any information that does not fall within the

scope of Section I and will not further review the information absent an order of the Court. Such

sealed information may include retaining a digital copy of all information received pursuant to

the warrant to be used for authentication at trial, as needed.




                                                 17
         Case 1:20-sw-00276-GMH Document 1 Filed 10/30/20 Page 7 of 19




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 IN THE MATTER OF THE SEARCH OF:
                                                     No. 20-SW-276
 FOUR CELLULAR TELEPHONES THAT
 ARE CURRENTLY IN THE POSSESSION
 OF THE FEDERAL BUREAU OF
 INVESTIGATION IN WASHINGTON, D.C.

                  AFFIDAVIT IN SUPPORT OF A SEARCH WARRANT

       I, Erik Potrafka, a Special Agent with the Federal Bureau of Investigation (hereinafter,

“your affiant” or “I”), being duly sworn, depose, and state as follows:

                                       INTRODUCTION

       1.      I am “an investigative or law enforcement officer” of the United States within the

meaning of Title 18, United States Code, Section 2510(7), that is, an officer of the United States

who is empowered by law to conduct investigations of and to make arrests for offenses enumerated

in Title 18, United States Code, Section 2516.

       2.      I make this affidavit in support of an application under Rule 41 of the Federal Rules

of Criminal Procedure for a search warrant authorizing the examination of four cellular telephones

seized as a result of Metropolitan Police Department (MPD) arrests of Romeo Francisco Ramirez

(Defendant Ramirez), Vincent Lee Alston (Defendant Alston), Cristian Santay-Rosales

(Defendant Santay-Rosales), and Diego Rigoberto Lopez (Defendant Lopez): a black in color

iPhone; Black in color Samsung phone with cracked screen IMEI # 351767110827671; Rose in

color iPhone with black case, T-Mobile SIM card number 8901260175 753389135; and Black in

color iPhone with clear case having an AT&T Sim card number of 8901410427 2836464870

(“TARGET DEVICES”), which are currently in the possession of the FBI in Washington, D.C.

                                                 1
         Case 1:20-sw-00276-GMH Document 1 Filed 10/30/20 Page 8 of 19




        As discussed below, the TARGET DEVICES were recovered from Defendant Santay-

Rosales and Defendant Lopez following an arrest by MPD On October 26, 2020, at approximately

7:01 PM. Members of MPD were responding to a reported Car Jacking when they observed a

vehicle reported as being Car Jacked earlier in the day. After a brief pursuit of the vehicle

Defendant Santay-Rosales and Defendant Lopez were arrested and an iPhone rose in color with

black case along with an iPhone black in color with clear case were recovered. The other two

phones, identified as a black in color iPhone and black in color Samsung with cracked screen were

recovered by United States Park Police following the pursuit of Defendant Ramirez in a reported

carjacked vehicle.

                                          JURISDICTION

        3.      This Court has the authority to issue the requested warrant in this matter because it

is a court that has jurisdiction over the offenses being investigated in this matter, which are detailed

below, and the TARGET DEVICES are present in this jurisdiction.

                                   AGENT QUALIFICATIONS

        4.      I am a Special Agent with the Federal Bureau of Investigation (FBI), and have been

since September 2018. I am currently assigned to the FBI Violent Crime Task Force which

investigates violent crime and threats. As a Special Agent with the FBI, I am authorized to

investigate violations of the law of the United States, and I have been involved with numerous

criminal investigations involving violations of federal law. I am a law enforcement officer with

the authority to execute arrest and search warrants under the authority of the United States.

        5.     Prior to becoming a Special Agent with the FBI, I was a Special Agent with the

United States Secret Service, and prior to that a police officer, advancing to the rank of Detective,


                                                   2
         Case 1:20-sw-00276-GMH Document 1 Filed 10/30/20 Page 9 of 19




with the Glendale Heights, Illinois, Police Department for approximately nine and a half years. I

have received training in general law enforcement and federal investigations. I have participated

in the execution of multiple search warrants in which evidence and instrumentalities of criminal

activity have been seized. As part of my duties, I have investigated carjackings, bank robberies,

kidnappings and other crimes of violence.

       6.      Since this affidavit is being submitted for the limited purpose of obtaining a search

warrant for the TARGET DEVICES, I have not set forth every fact learned during the course of

this investigation. I make this affidavit based, in part, on my personal knowledge and observations

derived from my participation in this investigation, information provided by other law enforcement

officers, reports and data provided by other officers, which I have read and reviewed, and, in part,

upon information and belief.

       7.      Based on your affiant’s knowledge, training, and experience, a cellular telephone

is a handheld wireless device used primarily for voice communication through radio signals.

Cellular telephones send signals through networks of transmitter/receivers called “cells,” enabling

communication with other cellular telephones or traditional “land line” telephones. A cellular

telephone usually includes a “call log,” which records the telephone number, date, and time of

calls made to and from the phone.

       8.      In addition to enabling voice communications, cellular telephones offer a broad

range of capabilities. These capabilities include, but are not limited to: storing names and phone

numbers in electronic “address books;” sending, receiving, and storing text messages and email;

taking, sending, receiving, and storing digital photographs and videos; storing and playing back

audio files; storing dates, appointments, and other information on personal calendars; and


                                                 3
        Case 1:20-sw-00276-GMH Document 1 Filed 10/30/20 Page 10 of 19




accessing and downloading information from the Internet. In this capacity, your affiant knows that

cellular telephones have capabilities that allow them to serve as a wireless telephone, digital

camera, portable media player, Global Positioning System (“GPS”) navigation device, audio and

video recording device, and personal digital assistant (“PDA”), and can store information for long

periods of time. Similarly, things that have been viewed via the Internet are typically stored for

some period of time on the device. Even when a user deletes information from a cellular phone,

forensic search tools can sometimes recover the information.

       9.      In your affiant’s training and experience, examining data stored on devices of this

type can uncover, among other things, evidence that reveals or suggests who possessed or used the

device. Your affiant also knows that those involved in criminal activities often take, or cause to be

taken, photographs of themselves, their associates, and property derived from their criminal

activities, on cellular telephones. In your affiant’s experience, people who possess firearms like to

take pictures of themselves with those firearms to prove ownership of a particular firearm to their

associates and friends. These pictures or videos are excellent evidence of illegal gun possession

and a target’s familiarity with or access to firearms.

       10.     Your affiant has consulted with forensic cellular telephone examiners who

regularly conduct examinations of cellular telephones and have learned that conducting cellular

telephone examinations is a highly technical process using specific tools for which the examiners

receive training.

       11.     As discussed below, your affiant believes that there is probable cause that the

TARGET DEVICES (as described in Attachment A, as incorporated herein), contain evidence of




                                                  4
        Case 1:20-sw-00276-GMH Document 1 Filed 10/30/20 Page 11 of 19




Carjacking, in violation of Title 18 USC § 2119(1) (Carjacking); (the “TARGET OFFENSES”),

(as described in Attachment B, as incorporated herein).

                                     PROBABLE CAUSE

       12.     Between October 26, 2020, and October 27, 2020, Romeo Francisco Ramirez

(Defendant Ramirez), Vincent Lee Alston (Defendant Alston), Christian Santay-Rosales

(Defendant Santay-Rosales), and Diego Rigoberto Lopez (Defendant Lopez), jointly participated

in a series of armed carjackings in the District of Columbia and the State of Maryland.

       13.     On October 26, 2020, at approximately 1:55 pm (1355 hours), the victim was

sitting in a 2017 Porsche Macan, with Maryland Tags 7EA6687 at 5201 Upton Terrace NW,

Washington, DC. Defendants Santay-Rosales and another person drove up to the location in a

white sedan, and Defendant Santay-Rosales exited the sedan, brandished a black handgun, and

demanded that the victim exit the vehicle. The victim exited the vehicle but kept the vehicle’s

key fob in his pocket. Defendant Santay-Rosales then fled in the Porsche Macan, followed by

another person who was driving the white sedan. The Porsche was recovered approximately 15

min. later in front of 1415 Wisconsin Ave NW, Washington, DC. Approximately three blocks

from 2820 O Street NW, Washington, DC. The victim identified the suspect with the handgun

as a Hispanic male, approximately 20-25 years old, 5’9” in height, medium build, wearing a

black shirt, black pants, a black facemask, and medium complexion with dark curly hair. Based

on that description your affiant has identified the perpetrator as Defendant Santay-Rosales.

       14.     On October 26, 2020, at approximately 2:24 pm (1424 hours) a black 2020

Volkswagen Tiguan, with Maryland Temp Tags T0169250, was parked in front of 2820 O Street

NW, Washington, DC. The driver (Victim-1) noticed a light colored Toyota Camry sedan pull up


                                                5
        Case 1:20-sw-00276-GMH Document 1 Filed 10/30/20 Page 12 of 19




and block him in. Defendant Santay Rosales exited the passenger seat of the Camry and pointed

a black handgun at the victim and ordered the victim out of the car. Victim 1, Victim 1’s father

(Victim 2), and Victim 1’s children (Victims 3 and 4) exited the vehicle, and Defendant Santay-

Rosales got into the vehicle and fled the area, followed by another person in the light colored

Toyota Camry. One of Victim 1’s credit cards was inside the vehicle. Shortly after the

carjacking, Victim 1 began receiving notifications of fraudulent charges on the card in the

vicinity of Mount Rainer, Maryland. Volkswagen was able to track the vehicle to the parking lot

of 5705 Cypress Creek Drive, Chillum, Maryland, and that the vehicle had been stationary since

5:45 pm (1745 hours) on October 26, 2020. The vehicle was recovered by Law Enforcement at

7:20 pm (1920 hours) on October 26, 2020. The victim identified the suspect with the handgun

as a Hispanic male, with dark curly hair, thin to medium build, with a black handgun.

       15.     On October 26, 2020 at approximately 3:16 pm (1516 hours), Defendants Santay-

Rosales and Ramirez were captured on video surveillance using a credit card stolen during the

carjacking at 2820 O Street NW to make a purchase at the DC Mini Mart located at 2319

Varnum Street, Mount Rainer, Maryland.




                                                 6
        Case 1:20-sw-00276-GMH Document 1 Filed 10/30/20 Page 13 of 19




       16.     Defendant Ramirez is identified based on the picture of his face in the

surveillance video as compared with the picture of his face at his arrest, as well as the fact that he

is wearing a long sleeved black shirt in both photographs. Defendant Santay-Rosales is

identified based on the photographs of his face in the surveillance video as compared with the

picture of his face at his arrest, as well as the fact that MPD documented that he was wearing

torn jeans and a black hooded shirt when he was arrested. Video surveillance from the DC Mini


                                                  7
        Case 1:20-sw-00276-GMH Document 1 Filed 10/30/20 Page 14 of 19




Mart’s parking lot shows the stolen, black 2020 Volkswagen Tiguan parked in the lot while

Defendants Santay-Rosales and Ramirez made the purchase.

       17.     On October 26, 2020 at approximately 5:04 pm (1704 hrs), a black 2017

Mercedes-Benz GLC 300 Coupe with DC Tags GB 9839, was parked outside a grocery store at

3809 12th Street NE, Washington, DC. As the victim exited the Mercedes to enter the grocery

store, a gray sedan with DC Tags GC 2484, came speeding up behind the victim. Defendant

Ramirez exited the front passenger seat of the Toyota sedan, produced a black handgun, and

demanded the keys to the victim’s car. Defendant Santay-Rosales then exited the Toyota sedan

and stood with Defendant Lopez. The victim tossed his keys to Defendant Ramirez and turned to

walk into the grocery store. Defendants Rarirez and Santay-Rosales entered the Mercedes and

fled the parking lot followed by other individuals in the gray Toyota sedan. The victim identified

the subjects as a Hispanic male, white T-shirt, black vest or hoodie, possibly in his 20’s, black

hair, black mustache, 5’08”-5’09”, 150 lbs, with a black handgun, and a Hispanic male, 6’01”,

slim build, 180 lbs, with a black puffy coat and a hood. Based on that description, your affiant

has identified the perpetrators as Defendants Ramirez and Santay-Rosales. Latent fingerprint

evidence puts Defendant Ramirez inside the Mercedes-Benz GLC 300 Coupe, and as stated

below Defendant Santay-Rosales was arrested following a car chase involving the Mercedes-

Benz GLC 300 Coupe.

       18.     On October 26, 2020, at approximately 6:19 pm (1819 hours), the owner of a

2018 Volvo T5 was sitting in his vehicle on Franklin Street NE, Washington, DC, (just east of

17th Street NE), when he was approached by Defendants Ramirez and Santay-Rosales.

Defendant Ramirez brandished a black, semi-automatic hand gun and demanded that the victim


                                                 8
        Case 1:20-sw-00276-GMH Document 1 Filed 10/30/20 Page 15 of 19




get out of the car. The victim got out of the car as the subjects entered his vehicle. The subjects

could not find the keys to the vehicle so the victim fled the area and called 911. Upon return to

his vehicle the victim noted that his brown Coach wallet with his DC Driver’s License and

miscellaneous credit cards were stolen from the vehicle. The victim described the suspects as a

Hispanic Male, 5’08”-5’09” in height, wearing a black hoodie sweatshirt, black pants, with a

facemask, approximately 165 pounds, about 18-23 years old, with a black semi-automatic pistol,

and an 18-23 year male old wearing a black hoodie and slightly heavier than the first subject.

Based on that description, your affiant has identified the perpetrators as Defendants Ramirez and

Santay-Rosales. As noted below, Defendant Santay-Rosales was arrested after a stolen 2017

Mercedes-Benz GLC 300 Coupe crashed during a police chase. The victim’s DC Driver’s

License was recovered on the ground near the crashed Mercedes-Benz. As noted below items

stolen from the Volvo T5 were recovered following a police chase in which law enforcement

officers recovered Defendant Ramirez’s driver license which he dropped during a foot chase.

       19.     On October 26, 2020, at approximately 6:41 pm (1841 hours), the owner of a

black Infiniti QX60 SUV bearing DC tag GC 9176 was parking the vehicle on the 1300 block of

Parkwood Pl NW, Washington, DC, (directly to the side of 3517 14th Street NW). Defendant

Ramirez and other individuals pulled up next to the Infinity in a black 2017 Mercedez-Benz

GLC 300 Coupe, blocking it in. Defendant Ramirez exited the vehicle and pointed a black

handgun at the driver (Victim 1) and stated “get the fuck out of the car.” Victim 1 told

Defendant Ramirez to take the car and told the three children in the backseat (Victims 2, 3, and

4) to exit the vehicle. Defendants Ramirez and another suspect entered the Infinity and fled, and

the other individuals fled in the Mercedes-Benz GLC 300 Coupe. The victim described the


                                                  9
        Case 1:20-sw-00276-GMH Document 1 Filed 10/30/20 Page 16 of 19




subject with the firearm as a Hispanic male, wearing a black jacket, possibly Northface, a black

shirt, black hoodie, black pants, and black facemask, with short hair. Based on that description,

your affiant has identified Defendant Ramirez as the individual with the firearm.

       20.     On October 26, 2020 at approximately 6:50 pm (1850 hours), Defendant Ramirez

and another individual, driving a stolen black Infiniti QX60 SUV, parked alongside a silver

Subaru Cross Trek DC tag FZ 2662, that was parked at Rock Creek Park Picnic Grove 2, Beach

Drive NW, Washington, DC. Defendant Ramirez approached the driver of the Subaru,

brandished a handgun, and ordered the driver out of the car. When the driver of the Subaru

asked if he could keep his phone to call for help, Defendant Ramirez grabbed the phone and

threw it. Defendant Ramirez and the other suspect then entered the Subaru, leaving the Infinity

behind, and drove off. At the exit to Rock Creek Park Picnic Grove 2, Defendant Ramirez

rendezvoused with a black Mercedes-Benz GLC 300 Coupe, and drove off together in the same

direction. The victim described the subjects as a Hispanic male, wearing a black jacket, possibly

Northface, a black shirt, black hoodie, black pants, and black facemask, with short hair holding a

black handgun. Based on that description, your affiant has identified the perpetrator as

Defendant Ramirez.

       21.     On October 26, 2020, at approximately 7:01 pm (1901 hours), Law Enforcement

was canvassing the area in response to the carjacking earlier in the day of a black 2017

Mercedes-Bens GLC 300 Coupe with DC Tags GB 9839. The black Mercedes was observed by

Law Enforcement and was noted to be occupied by two individuals. When the driver of the

Mercedes noticed Law Enforcement he fled in the vehicle at a high rate of speed, ignoring red

lights, stop signs, and driving on the wrong side of the road. The driver of the vehicle lost control


                                                 10
        Case 1:20-sw-00276-GMH Document 1 Filed 10/30/20 Page 17 of 19




of the vehicle and flipped it over with all four wheels pointed toward the sky. The Mercedes was

seen with a silver Subaru Cross Trek prior to fleeing from Law Enforcement. After the vehicle

flipped, one of the occupants fled the area on foot and was apprehended by Law Enforcement

after a brief chase. He was identified as Christian Santay-Rosales. Defendant Santay Rosales

complained of injury to the ribs and was admitted to the hospital. The second subject was found

inside the vehicle and suffering from multiple injuries. He was identified as Diego Rigoberto

Lopez. Defendant Lopez and was admitted to the hospital after suffering injuries to his left leg

as a result of the car crash, along with other injuries.

        22.     During the arrest of Defendant Lopez and Defendant Santay-Rosales, two cellular

phones were recovered identified as a rose in color iPhone with black case (T-Mobile Sim Card

Number 8901260175 753389135) and a black in color iPhone with clear case (AT&T Sim Card

Number 8901410427 2836464870).

        23.     On October 26, 2020, at approximately 8:45 pm (2045 hours), Law Enforcement

observed a silver Subaru Cross Trek bearing DC Tags FZ 2662 parked at the Crown Gas Station

located at 3011 Martin Luther King Jr. Avenue SE, Washington, DC. Defendant Ramirez shirt

exited the Gas Station and entered the driver’s side door of the Subaru. A clear view into the

Subaru showed a male and a female with no facial coverings. After a brief chase by vehicle and

then on foot, the passenger – R.M.T., a minor female – was arrested and identified. Defendant

Ramirez was observed fleeing on foot with a gun in his hand. A search of the area where the driver

fled discovered a brown wallet on the ground containing the Washington, DC Driver’s License of

Romeo Francisco Ramirez. Officers also recovered one Bank of America Card, one Wells Fargo




                                                  11
        Case 1:20-sw-00276-GMH Document 1 Filed 10/30/20 Page 18 of 19




Card, one GameStop Card, and one Blue Cross Blue Shield Card, all of which had been stolen

during the carjacking of the 2018 Volvo T5 from Franklin Street NE, Washington, D.C.

       24.     During the arrest of the female juvenile, a black iPhone was found on the ground

near the female juvenile. The female juvenile claimed ownership of the cellular phone to law

enforcement.

       25.     During a search of the Subaru, a black in color Samsung with cracked screen, IMEI

number of 351767110827671 was located on the front floorboard of the vehicle.

       26.     On October 27, 2020, at approximately 1:25 am (0125 hours) the owner of a 2019

Kia Optima with Maryland License Plate number 3DY3711 was sitting in his vehicle in the

driveway of a residence at 131 Maryland Park Drive, Capitol Heights, Maryland. Defendant

Ramirez approached the victim, brandished, a black handgun, and ordered the victim out of the

car. Defendant Ramirez then demanded the victim’s wallet, keys, and phone, and patted the victim

down looking for other valuables. Defendants Ramirez and Alston then entered the vehicle with

T.R.A., a minor female, and fled.

       27.     On or about October 27, 2020, officers of the Metropolitan Police Department and

the Prince George’s County, Maryland Police Department located the stolen 2019 Kia Optima with

Maryland License Plate number 3DY3711 at 2066 Douglas Place SE Washington, D.C. 20020.

When the officers arrived on the scene, Defendant Ramirez was seated in the driver’s seat,

Defendant Alston was seated in the front passenger seat, and T.R.A. was seated in the rear

passenger compartment. Search incident to arrest, officers discovered a Springfield Armory,

model XD9 semi-automatic 9mm handgun fully loaded with one round in the chamber and 16

rounds in a high-capacity magazine in the vehicle. Defendant Ramirez was taken to the victim’s


                                              12
        Case 1:20-sw-00276-GMH Document 1 Filed 10/30/20 Page 19 of 19




residence for a show-up identification, and the victim positively identified Defendant Ramirez as

the man who pointed the gun at him.

                                        CONCLUSION

       28.     Based upon the above-referenced facts, your affiant asserts that there is probable

cause to believe that the TARGET DEVICES (as described in Attachment A) contain evidence of

the TARGET OFFENSES (as described in Attachment B).

      AUTHORIZATION TO SEARCH AT ANY TIME OF THE DAY OR NIGHT

       29.     Based on the foregoing, I request that the Court issue the proposed search warrant,

pursuant to Federal Rule of Criminal Procedure 41. I further request that the Court permit the

search warrant to be executed at any time given that the TARGET DEVICES are contained on the

premises of the MPD in Washington, D.C.

       30.     I further request that the Court authorize execution of the warrant at any time of

day or night, owing to the potential need to perform a forensic digital extraction of the TARGET

DEVICES outside of daytime hours as the search will be conducted in a law enforcement setting

over a potentially prolonged period of time.


                                                      q
Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone.

                                                    __________________________
                                                    Erik Potrafka, Special Agent
                                                    Federal Bureau of Investigation

Subscribed and sworn pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3) on October 30, 2020.


                                                    __________________________
                                                    G. Michael Harvey,
                                                    United States Magistrate Judge

                                               13
